TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00291-CV



Doris Marroquin Terry, Appellant

v.


Fairfield Financial Group, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 98-06624A, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING 





		Appellant has filed an unopposed motion to dismiss her appeal advising that the
matters giving rise to this appeal have been fully settled and compromised.

 It appears to this Court that the motion should be granted.  Tex. R. App. P. 42.1(a)(2). 
Accordingly, the instant appeal is dismissed on appellant's unopposed motion.



							____________________________________
							Jan P. Patterson, Justice
Before:  Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Unopposed Motion
Filed:   April 11, 2002
Do Not Publish